Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Regarding independent claim 1: the prior art of record including the closest prior art US20170001351 neither teaches nor renders obvious each claim limitation including locating the gate used for injecting the secondary molding molten resin in the cavity of the secondary molding die such that the weld line is positioned radially outside of a rib portion between the axially thinned portions of the annular internal resin member adjacent to each other.
 	Regarding independent claim 2: the prior art of record including the closest prior art US20170001351 neither teaches nor renders obvious each claim limitation including locating the gate used for injecting the secondary molding molten resin in the cavity of the secondary molding die such that the weld line is positioned radially outside of a rib portion between the axially thinned portions of the annular internal resin member adjacent to each other. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art references teaches injection molding of gears but do not teach the claimed gate and weld: US20170001351;US20080146402; and JP5008197.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744